DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the phrase:  “a plurality of optical components used for polarization beam combining”.  However, “optical components” are already recited in Claim 1 (from which Claim 2 depends).  Thus, as presently written, it is unclear whether the optical components of Claim 2 are the same or different from the optical components of Claim 1.  It is believed that both sets of optical components are the same, and thus, for examination, this phrase will be treated as:  “the plurality of optical components, wherein said optical components are used for polarization beam combining”.
Claims 3-5 inherit the deficiencies of Claim 2.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites the phrase:  “wherein the second plate has a side surface for positioning the plurality of optical components”.  However, Claim 1 (from which Claim 5 depends) already recites:  “positioning the optical components is performed by an upper surface of a first plate … and a side surface of a second plate”.  Therefore, Claim 5 does not appear to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et al., US 2007/0096852.
Regarding Claim 1, Lawrence discloses:  A positioning member for positioning optical components, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a laminated body in which a plurality of thin metal plates is laminated (the stack of layers including copper layer 21 and copper layer 23 and the layers therebetween; paragraphs [0151]-[0159] and FIG. 3a of Lawrence);
wherein positioning the optical components is performed by an upper surface of a first plate forming the laminated body and a side surface of a second plate disposed above the first plate (the positioning of spacer 26 and chip 37 is performed by an upper surface of the stack of layers from copper layer 21 to copper the Examiner notes that, without further definition, any components which interact with light may be considered “optical components”; the Examiner further notes that any components whose position is determined by the position of surfaces of adjoining components may be said to have a positioning which is performed by such surfaces, under the broadest reasonable interpretation of the claim language); and
in a portion where two non-parallel side surfaces of the second plate for positioning the optical components cross each other, a cutout portion including a crossing portion of the side surfaces is provided (in a portion where two non-parallel side surfaces of antenna 40 cross each other, multiple cutout portions including crossing portions of the side surfaces are provided [due to the serpentine shape and U-shaped portions of antenna 40]; paragraphs [0151]-[0159] and FIGS. 3a, 3b, 4a, 4b, 4c of Lawrence; note that the Examiner is interpreting the terms “cross” and “crossing” as “intersect” and “intersecting”, respectively).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 112(b) and 35 USC 112(d) rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 2, although the prior art discloses various positioning members for positioning optical components, including:


    PNG
    media_image1.png
    59
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    545
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features as part of a polarization beam combining module, such that:


    PNG
    media_image3.png
    257
    548
    media_image3.png
    Greyscale


With respect to Claims 3-5, these claims each depend from Claim 2 and are therefore allowable for at least the same reasons, assuming satisfactory resolution of the 35 USC 112(b) and 35 USC 112(d) issues explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872